                       Case 1:20-cv-00888-ABJ Document 26 Filed 04/02/20 Page 1 of 4
                                        U.S. District Court
                                 District of Maryland (Greenbelt)
                         CIVIL DOCKET FOR CASE #: 8:20−cv−00078−PX

National Labor Relations Board Professional Association v. Federal     Date Filed: 01/10/2020
Service Impasses Panel et al                                           Jury Demand: None
Assigned to: Judge Paula Xinis                                         Nature of Suit: 890 Other Statutory Actions
Cause: 5:7101 Labor−Management Relations (Findings and Purpose)        Jurisdiction: U.S. Government Defendant
Plaintiff
National Labor Relations Board Professional              represented by Robert Edward Paul
Association                                                             Law Offices of Robert E. Paul, PLLC
                                                                        1025 Connecticut Ave NW
                                                                        Suite 1000
                                                                        Washington, DC 20036
                                                                        12028575000
                                                                        Fax: 12023275499
                                                                        Email: rpaul@robertepaul.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


V.
Defendant
Federal Service Impasses Panel                           represented by Noah Barnett Peters
                                                                        Federal Labor Relations Authority
                                                                        1400 K Street N.W.
                                                                        Washington, DC 20424
                                                                        (202) 218−7908
                                                                        Fax: (202) 218−7986
                                                                        Email: npeters@flra.gov
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Rebecca J Osborne
                                                                        1400 K St. NW
                                                                        Washington, DC 20424
                                                                        2022187986
                                                                        Fax: 2023431007
                                                                        Email: rosborne@flra.gov
                                                                        ATTORNEY TO BE NOTICED

                                                                        Sarah C Blackadar
                                                                        Federal Labor Relations Authority
                                                                        1400 K St. NW
                                                                        Washington, DC 20424
                                                                        2022187906
                                                                        Fax: 2023431007
                                                                        Email: sblackadar@flra.gov
                                                                        ATTORNEY TO BE NOTICED

Defendant
                       Case 1:20-cv-00888-ABJ Document 26 Filed 04/02/20 Page 2 of 4
Federal Labor Relations Authority                        represented by Noah Barnett Peters
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                         Rebecca J Osborne
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Sarah C Blackadar
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

Defendant
National Labor Relations Board                           represented by Kyla M Snow
                                                                        US Department of Justice
                                                                        1100 L St. NW
                                                                        Washington, DC 20005
                                                                        2025143259
                                                                        Fax: 2026168460
                                                                        Email: kyla.snow@usdoj.gov
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #    Docket Text

 01/10/2020      Ï1    COMPLAINT against All Defendants ( Filing fee $ 400 receipt number 0416−8447435.), filed by
                       National Labor Relations Board Professional Association. (Attachments: # 1 Civil Cover Sheet, # 2
                       Exhibit Complaint Exh 1, # 3 Exhibit Complaint Exh 2, # 4 Exhibit Complaint Exh 3, # 5 Exhibit
                       Complaint Exh 4, # 6 Exhibit Complaint Exh 5, # 7 Exhibit Complaint Exh 6, # 8 Exhibit
                       Complaint Exh 7, # 9 Exhibit Complaint Exh 8, # 10 Exhibit Complaint Exh 9, # 11 Exhibit
                       Complaint Exh 10, # 12 Exhibit Complaint Exh 11, # 13 Exhibit Complaint Exh 12, # 14 Summons
                       Summons − AG, # 15 Summons Summons − Civil Intake Clerk, # 16 Summons Summons −
                       FLRA, # 17 Summons Summons − FSIP, # 18 Summons Summons − NLRB)(Paul, Robert)
                       (Entered: 01/10/2020)

 01/10/2020      Ï2    Local Rule 103.3 Disclosure Statement by National Labor Relations Board Professional
                       Association (Paul, Robert) (Entered: 01/10/2020)

 01/13/2020      Ï3    Summons Issued 60 days as to Federal Labor Relations Authority, Federal Service Impasses Panel,
                       National Labor Relations Board, U.S. Attorney and U.S. Attorney General(dg3s, Deputy Clerk)
                       (Entered: 01/13/2020)

 01/15/2020      Ï4    MOTION for Preliminary Injunction by National Labor Relations Board Professional Association
                       (Attachments: # 1 Memorandum in Support Plaintiff NLRBPA's Memorandum of Points and
                       Authorities in Support of Its Motion for Preliminary Injunction)(Paul, Robert) (Entered:
                       01/15/2020)

 01/28/2020      Ï5    NOTICE of Appearance by Noah Barnett Peters on behalf of Federal Labor Relations Authority,
                       Federal Service Impasses Panel (Peters, Noah) (Entered: 01/28/2020)

 01/28/2020      Ï6
                    Case 1:20-cv-00888-ABJ Document 26 Filed 04/02/20 Page 3 of 4
                    Consent MOTION for Extension of Time to File Response/Reply as to 4 MOTION for Preliminary
                    Injunction by Federal Labor Relations Authority, Federal Service Impasses Panel, National Labor
                    Relations Board(Peters, Noah) (Entered: 01/28/2020)

01/29/2020    Ï7    PAPERLESS ORDER GRANTING 6 Motion for Extension of Time. Defendants' Response to 4
                    MOTION for Preliminary Injunction is due February 10, 2020. Signed by Judge Paula Xinis on
                    1/29/2020. (tb2s, Chambers) (Entered: 01/29/2020)

01/31/2020    Ï8    Request for Hearing/Trial (Paul, Robert) (Entered: 01/31/2020)

02/03/2020    Ï9    NOTICE of Appearance by Kyla M Snow on behalf of National Labor Relations Board (Snow,
                    Kyla) (Entered: 02/03/2020)

02/03/2020   Ï 10   PAPERLESS NOTICE of Hearing: Motion Hearing set for March 4, 2020 at 10:00 a.m. in
                    Courtroom 2C, 6500 Cherrywood Lane, Greenbelt, Maryland 20770, before Judge Paula Xinis.
                    (tb2s, Chambers) (Entered: 02/03/2020)

02/03/2020   Ï 11   SUMMONS Returned Executed by National Labor Relations Board Professional Association.
                    Federal Service Impasses Panel served on 1/21/2020, answer due 2/11/2020.(Paul, Robert)
                    (Entered: 02/03/2020)

02/03/2020   Ï 12   SUMMONS Returned Executed by National Labor Relations Board Professional Association.
                    National Labor Relations Board served on 1/27/2020, answer due 2/18/2020.(Paul, Robert)
                    (Entered: 02/03/2020)

02/03/2020   Ï 13   SUMMONS Returned Executed by National Labor Relations Board Professional Association.
                    Federal Labor Relations Authority served on 1/22/2020, answer due 2/12/2020.(Paul, Robert)
                    (Entered: 02/03/2020)

02/04/2020   Ï 14   NOTICE of Appearance by Rebecca J Osborne on behalf of Federal Labor Relations Authority,
                    Federal Service Impasses Panel (Osborne, Rebecca) (Entered: 02/04/2020)

02/10/2020   Ï 15   NOTICE of Appearance by Sarah C Blackadar on behalf of Federal Labor Relations Authority,
                    Federal Service Impasses Panel (Blackadar, Sarah) (Entered: 02/10/2020)

02/10/2020   Ï 16   MOTION to Change Venue by Federal Labor Relations Authority, Federal Service Impasses Panel
                    (Attachments: # 1 Exhibit)(Blackadar, Sarah) (Entered: 02/10/2020)

02/10/2020   Ï 17   RESPONSE in Opposition re 4 MOTION for Preliminary Injunction filed by Federal Labor
                    Relations Authority, Federal Service Impasses Panel, National Labor Relations Board.(Snow, Kyla)
                    (Entered: 02/10/2020)

02/24/2020   Ï 18   RESPONSE in Support re 4 MOTION for Preliminary Injunction filed by National Labor Relations
                    Board Professional Association. (Attachments: # 1 Declaration of Paul Thomas)(Paul, Robert)
                    (Entered: 02/24/2020)

02/24/2020   Ï 19   RESPONSE in Opposition re 16 MOTION to Change Venue filed by National Labor Relations
                    Board Professional Association. (Attachments: # 1 Declaration of Karen Cook)(Paul, Robert)
                    (Entered: 02/24/2020)

02/25/2020   Ï 20   LETTER ORDER removing from the Calendar the hearing scheduled for 3/4/2020 at 10:00am.
                    Signed by Judge Paula Xinis on 2/25/2020. (dg3s, Deputy Clerk) (Entered: 02/25/2020)

03/02/2020   Ï 21   REPLY to Response to Motion re 16 MOTION to Change Venue filed by Federal Labor Relations
                    Authority, Federal Service Impasses Panel. (Attachments: # 1 Declaration of Kimberly D.
                    Moseley)(Peters, Noah) (Entered: 03/02/2020)

03/24/2020   Ï 22
                    Case 1:20-cv-00888-ABJ Document 26 Filed 04/02/20 Page 4 of 4
                    Consent MOTION for Extension of Time to File Responsive Pleading 14 Days After the Court
                    Rules on Plaintiff's Motion for Preliminary Injunction by Federal Labor Relations Authority,
                    Federal Service Impasses Panel, National Labor Relations Board(Snow, Kyla) (Entered:
                    03/24/2020)

03/25/2020   Ï 23   PAPERLESS ORDER GRANTING 22 Motion for Extension of Time. Defendants' Response to 1
                    Complaint shall be due 14 days after the resolution of 4 Motion for Preliminary Injunction. Signed
                    by Judge Paula Xinis on 3/25/2020. (tb2s, Chambers) (Entered: 03/25/2020)

04/02/2020   Ï 24   MEMORANDUM OPINION. Signed by Judge Paula Xinis on 4/2/2020. (tds, Deputy Clerk)
                    (Entered: 04/02/2020)

04/02/2020   Ï 25   ORDER granting 16 Defendants' Motion to Transfer Venue; denying 4 Plaintiff's Motion for
                    Preliminary Injunction; directing the Clerk to Transfer this Case to the United States District Court
                    for the District of Columbia; and directing the Clerk to Close the Case. Signed by Judge Paula
                    Xinis on 4/2/2020. (tds, Deputy Clerk) (Entered: 04/02/2020)
